             Case 20-23211-JAD                             Doc 2    Filed 11/13/20 Entered 11/13/20 14:10:28                Desc Main
                                                                    Document      Page 1 of 2

                                                      IN THE UNITED STATES BANKRUPTCY COURT                                     20-23211
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                               :        Bankruptcy No.
              Band Global Logistics LLC                                               :
                                                                                      :        Chapter 7
                                                                                      :
                                                                        Debtor        :
                                                                                      :
              Band Global Logistics LLC                                               :
 Movant                                                                               :        Related to Document No. 1
                                                                                      :
                                                                                      :
                                                                                      :
                                               v.                                     :
                                                                                      :
 No Respondent                                                                        :



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) I,                        Lawrence W Willis Esq 85299   , counsel for the
debtor(s) in the above-captioned case, hereby certify that the following list of creditors’ names and addresses was
uploaded through the creditor maintenance option in CM/ECF to the above-captioned case.



                                                                    By: /s/ Lawrence W Willis Esq
                                                                         Signature
                                                                        Lawrence W Willis Esq 85299
                                                                        Typed Name
                                                                        201 Penn Center
                                                                        Suite 310
                                                                        Pittsburgh, PA 15235
                                                                        Address
                                                                        412-235-1721 Fax:412-542-1704
                                                                        Phone No.
                                                                        85299 PA
                                                                        List Bar I.D. and State of Admission




PAWB Local Form 29 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 20-23211-JAD   Doc 2   Filed 11/13/20 Entered 11/13/20 14:10:28   Desc Main
                                Document      Page 2 of 2


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                             20-23211
                        Bonus Accounting
                        220 S Main St
                        Butler, PA 16001

                        Capital One
                        PO Box 30281
                        Salt Lake City, UT 84130

                        Intuit Payroll
                        110 Juliad Ct
                        Fredericksburg, VA 22406

                        S&T Bank
                        800 Philadelphia Street
                        Indiana, PA 15701

                        Tokio Marine HCC Surety Group
                        801 South Figueroa St Suite 700
                        Los Angeles, CA 90017

                        Transformation Counseling Center
                        300 Thomson Park Dr
                        Cranberry Twp, PA 16066
